GAERTNER, Presiding Judge,
concurring.
I concur but feel constrained to make additional comment about the flagrant violations of Rule 84.04 displayed by appellant’s brief, only some of which are mentioned in the majority opinion. Capsulizing over 500 pages of testimony relating to 52 distinct incidents of misconduct as “Respondent’s scattered and ineffective attack upon appellant with the obvious intent to smear his character in the eyes of the court” may be concise, but it is neither fair nor without argument. The one-sided statement of facts in appellant’s brief invites comparison with the pro se briefs of penitentiary inmates who have little to do but imagine the evidence at their trials to have been as one-sided as they wished it to be.
Where seven of appellant’s eight points relate to discretionary rulings of the trial court on which there is conflicting evidence, this court does not require 138 citations of authority (40 of which are to foreign jurisdictions) to know our review is simply and conclusively governed by Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). Rule 84.04(d) prohibits long lists of citations. Only one case cited in appellant’s brief has relevance to the single, non-discretionary issue, and that by taking an inapplicable sentence out of context. I can only surmise why this not uncommon dissolution case was deemed to warrant a 100 page brief with such extensive but unnecessary research. Citing 38 authorities (18 from foreign jurisdictions) for the principle that the exchange of pre-marital assets does not render the newly acquired assets marital property, while perhaps impressive to a client, does not eliminate the unmentioned finding of the trial court that the assets were purchased from comingled joint accounts. The judges of this court can ill afford the time involved in attempting to fathom the applicability of Alaska decisions and Arizona statutes to discretionary rulings of a Missouri judge in a court-tried case. Rule 84.04(d) is intended to eliminate such obfuscation.
The Rules of Appellate Procedure should be enforced or abandoned. Otherwise, the bar may be misled into believing that this, or any court, will overlook the filing of briefs and pleadings containing misleading, unsupported and inaccurate statements of fact. I would, pursuant to Rule 84.08(b) dismiss this appeal out of hand.